FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE MAGANA-VILLALVAZO,                         No. 15-70580

               Petitioner,                       Agency No. A200-089-286

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jorge Magana-Villalvazo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a continuance.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

        The agency did not abuse its discretion in denying Magana-Villalvazo’s

request for a continuance for failure to show good cause, where he did not show he

would be statutorily eligible for the relief sought. See 8 C.F.R. § 1003.29 (an IJ

may grant a motion for a continuance for good cause shown); Ahmed, 569 F.3d at

1012.

        Magana-Villalvazo’s contention that the agency did not properly consider

the factors in evaluating whether he had shown good cause for a continuance is not

supported by the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (“What is required is merely that [the agency] consider[s] the issues raised,

and announce[s] its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” (citations and

quotation marks omitted)).

        To the extent Magana-Villalvazo contends the IJ erred in not addressing

whether his voluntary return was lawful, he failed to exhaust this contention. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     15-70580